Order entered November 19, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01268-CR

                                 JENNIFER FOLEY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                            On Appeal from the 26th District Court
                                 Williamson County, Texas
                             Trial Court Cause No. 14-0094-K26

                                            ORDER
       Before the Court is the November 8, 2018 motion of Jeremiah Walters to withdraw as
counsel. The Court GRANTS the motion and DIRECTS the Clerk to remove Jeremiah Walters
as appellant’s attorney of record.
       Because criminal defendants have a constitutional right to effective assistance of counsel
on appeal, whether counsel is appointed or retained, we ORDER the trial court to conduct a
hearing to determine the following:
              The trial court shall first determine whether appellant desires to pursue the appeal.
               If the trial court determines appellant no longer desires to pursue the appeal, the
               trial court shall make a finding to that effect, and no further findings are
               necessary.

              If the trial court determines that appellant does wish to pursue the appeal, the trial
               court shall next determine whether appellant desires to be represented by counsel.
              If the trial court determines appellant desires to be represented by counsel, the
               trial court shall determine whether appellant is indigent and entitled to court-
               appointed counsel. If appellant is indigent, we ORDER the trial court to appoint
               counsel to represent her. If appellant is not indigent, the trial court shall
               determine whether appellant has retained new counsel and shall provide the name,
               State Bar number, and contact information for new counsel.

              If the trial court determines that appellant does not wish to be represented by
               counsel, the trial court shall advise appellant of the dangers and disadvantages of
               self-representation. See Hubbard v. State, 739 S.W.2d 341, 345 (Tex. Crim. App.
               1987). The trial court shall further advise appellant that she does not have the
               right to hybrid representation.

              If the trial court determines appellant’s waiver of counsel is knowing and
               voluntary, it shall provide appellant with a statement in substantially the same
               form as provided in article 1.051(g) of the Texas Code of Criminal Procedure and
               have appellant sign the form. See TEX. CODE CRIM. PROC. ANN. art. 1.051(g)
               (2016).

       We ORDER the trial court to transmit a record containing the written findings of fact,
any supporting documentation, and any orders to this Court within THIRTY DAYS of the date
of this order. If the trial court determines appellant desires to proceed pro se and that her waiver
of counsel is knowing and voluntary, the supplemental record shall contain appellant’s signed,
written waiver in substantially the same form as provided by article 1.051(g) of the code of
criminal procedure.
       We DIRECT the Clerk to send copies of this order to Judge Donna King, Presiding
Judge, 26th Judicial District Court; to Jeremiah Walters, of the Walters Law Firm; to Jennifer
Foley, SID# 05890956, TDCJ# 02221429, at her last known address: Plane State Jail, 904 F.M.
686, Dayton, TX 77535; and the Williamson County District Attorney’s Office.
       This appeal is ABATED to allow the trial court to comply with this order. It will be
reinstated thirty days from the date of this order or when the supplemental record is received,
whichever is earlier.




                                                     /s/     LANA MYERS
                                                             JUSTICE